Louis L. Freedman, J.
Proceeding to review the determination of respondent, denying decontrol of the premises.
On complaint of a tenant of a rent overcharge, the landlord was notified thereof. An answer was filed wherein it was claimed that the premises were a two-family house, and the tenant’s apartment having become vacant subsequent to April 1, 1953, the accommodations were decontrolled; that although a third apartment in the premises had been rented, upon being advised of its illegal occupancy, the landlord caused same to be vacated. The local rent administrator fixed the maximum rent for the tenant’s apartment and the landlord filed a protest, again claiming the apartment was decontrolled. The protest was denied. It has been held that where a two-family -house is used for occupancy by three families, for the purpose of administering the Rent Control Law it may not be considered as a two-family dwelling (Matter of Levy v. McGoldrick, 279 App. Div. 940; Jaffe v. McGoldrick, 116 N. Y. S. 2d 901; Sobel v. McGoldrick, N. Y. L. J., Dec. 17, 1954, p. 9, col. 5; Toombs v. Abrams, N. Y. L. J., March 17, 1955, p. 11, col. 2).
The determination is in accordance with law, and the petition is dismissed.